Title: To James Madison from George Joy, 15 January 1806 (Abstract)
From: Joy, George
To: Madison, James


                    § From George Joy. 15 January 1806, London. “I hand you Copy of my dispatches ⅌ packet, except the Case of the Fame of wch I have none but in short hand at present. I was yesterday advised that Government had sent to the Commons for a List of all the late neutral Cases. I have not had time to ascertain, and perhaps I never shall know whether those movements are in any degree influenced by the Efforts I have been making; but the distance is so very small between a Correspondence with a public Minister, like that with Mr: King, and any formal notification from the Government to the Judge which he might consider as the Text Law, that I cannot but hope they are now endeavouring to bring the subject in the Cabinet to a favorable regulation; to say nothing of the conciliatory feelings that are induced by Misfortune and to which the state of things on the Continent may naturally be supposed to lead.
                    “There is just now a report that the Troops in Hanover are made Prisoners and that Government is so advised—the Event is to be apprehended but I know of no arrival by which it could have been heard.”
                